



COURT OF APPEAL FOR ONTARIO

CITATION: Tran v. Bloorston Farms Ltd., 2020
    ONCA 477

DATE: 20200722

DOCKET: C67545

Benotto, Zarnett and Thorburn
    JJ.A.

BETWEEN

Sang Thi Tran and 1835068
    Ontario Ltd.

Plaintiffs
(Respondents)

and

Bloorston Farms Ltd.

Defendant
(Appellant)

Mark A. Ross and Eric Brousseau, for
    the appellant

Evan L. Tingley, for the respondents

Heard: in writing

On appeal from the judgment of Justice William
    S. Chalmers of the Superior Court of Justice, dated September 10, 2019, with
    reasons reported at 2019 ONSC 4639.

COSTS ENDORSEMENT


[1]

By reasons released on July 6, 2020 (2020 ONCA
    440), the appeal was dismissed and the parties were invited to make written
    submissions on the costs of the appeal. We have now received those submissions.

[2]

We award costs of the appeal to the respondent
    Sang Thi Tran in the sum of $17,500, inclusive of disbursements and applicable
    taxes.

M.L.
    Benotto J.A.

B.
    Zarnett J.A.

J.A. Thorburn
    J.A.


